Citation Nr: 0412324	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-01 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date, prior to August 12, 1989, 
for a grant of service connection for organic mood disorder 
secondary to brain trauma.


WITNESSES AT HEARING ON APPEAL

Appellant, her son and a physician


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
December 1977 and subsequent active duty for training.
This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii.

The Board observes that the RO has undertaken development of 
several issues the veteran listed in her December 2000 and 
May 2002 correspondence and included in the 31 specific 
claims she elaborated upon in her January 2003 correspondence 
to the RO.  These additional matters have been neither 
procedurally prepared nor certified for appellate review, and 
the Board is referring them to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  

The Board decision below addresses the claim for earlier 
effective for service connection from May 31, 1986.  The 
veteran through her correspondence in August 1998 and 
December 2000 has clearly asserted the claim for an effective 
date from February 1977 based on clear and unmistakable error 
(CUE) in prior rating decisions.  CUE is an intertwined issue 
that will be discussed further in the remand portion of this 
decision.  This appeal, in part, is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on her 
part.


FINDINGS OF FACT

1.  The veteran in September 1986 filed a VA compensation 
claim to establish service connection for residuals of a 
motor vehicle accident during a period of military training 
that ended May 30, 1986.

2.  A nervous disorder and headaches were initially mentioned 
in medical reports received in connection with the September 
1986 claim and the appeal of the initial rating determination 
in July 1987; a formal claim for service connection was filed 
within a year from the date of examination in February 1990 
showing post-concussive headaches. 

3.  There was a pending claim for service connection for a 
nervous disorder as a result of a motor vehicle accident 
prior to the formal application received in January 1991.


CONCLUSION OF LAW

The criteria for an effective date for a grant of service 
connection for organic mood disorder secondary to brain 
trauma retroactive to May 31, 1986, have been met.  
38 U.S.C.A. §§ 5103, 5107, 5107A, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.156(b), 3.160, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are unremarkable for 
any reference to a head injury.  They do refer to a soft 
tissue strain of the cervical spine in February 1977 when she 
reportedly stopped abruptly to avoid a small animal and 
sustained a mild flexion injury of the cervical spine.  The 
separation medical examination in November 1977 was 
pertinently unremarkable and the medical history noted no 
prior head injury.  Her initial VA compensation claim in 
early 1978 was limited to rhinitis and the contemporaneous VA 
clinical records and examination report were pertinently 
unremarkable.

The veteran filed a claim in early 1979 to establish service 
connection for a nervous condition.  VA reviewed the claim 
initially in July 1979 and denied it administratively based 
on the VA and private records and service medical records.  
Her application to reopen the claim in 1980 led to a VA 
rating decision in September 1981 that denied the claim.  She 
was notified in October 1981.  The additional evidence 
included a VA psychiatric examination in July 1981 that found 
schizophrenia and contained no history of a head injury in 
military service.  

The veteran filed a claim for VA compensation in September 
1986 based on an injury that occurred in May 1986 during a 
period of military training.  Information supporting the 
claim showed that she reported having sustained injury to the 
back and neck with neck and lower back pain currently, that 
she reported no similar conditions in the past and indicated 
she had a previous automobile accident in the past year.  

Contemporaneous private medical records and VA examination 
noted complaints including nervousness and headache.  Based 
upon the record, the RO in July 1987 granted service 
connection for cervical strain and lumbosacral strain 
effective May 31, 1986.  She was issued notice in August 
1987.

In September 1987 the veteran pursued an increase in the 
initial rating and sought service connection for a jaw 
disorder as a result of the May 1986 accident though 
correspondence wherein she advised the RO that she was 
appealing the initial determination.  She noted headaches and 
nervousness among other complaints.  The RO in May 1988 
granted service connection for temporomandibular joint (TMJ) 
disorder from May 31, 1986 and through rating adjustments 
provided her with a 30 percent evaluation from May 1986.  
Collectively the VA and private reports supplementing record 
referred to manifestations following the May 1986 motor 
vehicle accident.  The RO issued notice in June 1988 and she 
did not indicate she was satisfied with the rating 
adjustment.  

Additional evidence added to the record showed medical 
evaluation directed to TMJ and cervical strain through late 
1989.  A VA examiner in February 1990 added the diagnosis of 
post-concussive headaches and noted the veteran had been in 
excellent health until May 1986 when she was involved in a 
motor vehicle accident.  A psychological evaluation in August 
1989 was interpreted as not suggesting significant 
psychopathological condition or neurobehavioral dysfunction.  

After review of the supplemented record, the RO in February 
1990 granted increased evaluations for lumbosacral strain and 
cervical strain to 40 percent and 20 percent, respectively 
and denied a claim for a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).  
The RO issued notice of both determinations in March 1990 and 
the veteran expressed disagreement with the rating 
determination, noting various limitations from all 
disabilities and headaches that prevented employment.  The RO 
construed her disagreement as being solely with the TDIU 
determination as reflected in the statement of the case.  She 
then completed a timely appeal and in correspondence dated in 
November 1990 she again mentioned headaches in elaborating 
upon her various disabilities.  

Then in January 1991 the veteran sought to establish service 
connection for post-traumatic stress disorder (PTSD) and 
memory loss "due to an auto accident incurred while on 
active duty".  The RO obtained a VA examination early in 
1991 that showed the diagnosis of dementia secondary to 
closed head injury while in the service.  The history noted 
she had not been able to function adequately since an 
accident in "1985".  The record also contained numerous 
military efficiency evaluations including reports from her 
active service in the 1970's and private employment 
evaluations.

The RO in August 1991 considered this record when it granted 
service connection for dementia secondary to closed head 
injury from a motor vehicle accident.  The RO assigned a 50 
percent evaluation from the effective date for service 
connection, January 16, 1991, the date the RO identified as 
the date of the reopened claim.  The RO also granted a TDIU 
from that date based on the combined evaluation for her 
service-connected disabilities.  The RO issued notice in 
September 1991 and she continued the appeal with her 
September 1991 letter seeking a "100% permanent and total" 
rating, although the RO issued a supplemental statement of 
the case that placed the effective date for a TDIU at issue.  
Her appeal in December 1991 asked for a TDIU from January 
1990.

The record included other private reports and several VA 
medical statements in late 1991 that collectively noted her 
mental disorder would not likely improve to any significant 
degree and that it as a result she had been unable to 
maintain employment since 1986.  The Social Security 
Administration (SSA) decision in April 1992 concluded that 
she was disabled from July 1989 noting that she reported not 
having been able to work since July 1989.  
In May 1992, the veteran argued that the rating for her brain 
syndrome should be applied from May 1986 as the symptoms had 
begun immediately after the accident.

Additional records received included VA clinical reports from 
January 1987 through August 1988.  In January 1987 she 
reported that pain prevented her from working at times and 
referred to headaches, TMJ and spine pain.  In August 1988 
she was described as agitated and uncooperative, and 
reporting chronic neck and back pain secondary to a motor 
vehicle accident.

Upon review of this evidence, hearing testimony and a VA 
medical statement dated in late 1992, a RO Hearing Officer 
granted a TDIU and a 100 percent evaluation for dementia from 
August 12, 1989, based upon information showing the veteran 
was last employed on the preceding day.  The notice letter in 
February 1993 advised her that the decision constituted a 
total grant of benefits sought in the appeal.  The RO 
enclosed a separate notice of appeal rights and a copy of the 
rating determination.

The veteran in September 1998 advised the RO that she was 
seeking an effective date of February 1977, the date of an 
automobile accident in service, for her 100 percent rating.  
The record contains numerous medical reports that are 
directed to claim for an earlier effective date in 1977, 
which as noted previously is grounded in CUE.

The RO in June 2000 denied an earlier effective date than 
August 12, 1989 for service connection and granted the 
veteran's request to change the diagnosis for her psychiatric 
disorder to organic mood disorder.  


Criteria

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  (b) A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.  (c) When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.




A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on a claim reopened after 
final disallowance will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A § 5110; 38 C.F.R. § 3.400(r).  Except as otherwise 
provided, the effective date of an evaluation and award of 
disability compensation based on direct service connection 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.



(b) New and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision if a timely appeal has been filed (including 
evidence received prior to an appellate decision and 
referred to the agency of original jurisdiction by the Board 
of Veterans Appeals without consideration in that decision 
in accordance with the provisions of Sec. 20.1304(b)(1) of 
this chapter), will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  38 C.F.R. § 3.156(a), (b).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

Initially, the Board will simply note for the record that it 
has complied with the threshold requirements of notice and 
duty to assist the appellant in developing the facts needed 
to substantiate this claim to the extent decided herein.  See 
generally 38 C.F.R. § 3.159 (2003) implementing the Veterans 
Claims Assistance Act of 2000.  
Thus, the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim for an 
effective date from May 31, 1986 as the issue essentially 
turns on the interpretation of evidence in a record that 
appears to be complete.  See Dixon v, Gober, 14 Vet. App. 
168, 173 (2000); Davis v. West, 13 Vet. App. 178, 184 (1999); 
Earle v. Brown, 6 Vet. App. 558, 562 (1994).  

As will be apparent in the discussion that follows, the Board 
concludes that the record provides competent, probative 
evidence that supports a favorable determination on the 
record to the extent that it can be granted without 
consideration of CUE in prior rating decisions.  

In view of the foregoing, there is no need to delay 
resolution of the claim to the extent of an effective date 
for service connection of May 31, 1986.  See for example 
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  See also Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  


Earlier Effective Date for Service Connection

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400 and provide generally that 
the effective date for disability compensation based on 
service connection shall be the later of the date of claim or 
the date entitlement arose.  

The applicable law provides the effective date for an 
original claim is governed by 38 U.S.C. § 5110(a) that 
provides such an effective date shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of claim.  The implementing regulation 38 C.F.R. § 
3.400(b)(2) provides that the effective date shall be date of 
receipt of claim or date entitlement arose, whichever is 
later, unless the claim received within one year after 
separation from service.


It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p).  The medical records did mention 
nervousness specifically in the period between the 
application for service connection in September 1986 and the 
initial grant of service connection for accident residuals in 
July 1987.  Nervousness, specifically agitation, was also 
noted in VA reports in 1988 that were received later.  

Post concussive headaches were reported early in 1990 adding 
evidence to the record that supplemented earlier references 
to nervousness.  Thus, all of the medical evidence submitted 
prior to 1991 did not only diagnose spine disability or TMJ, 
although the RO did award service connection for those 
disorders.  She also mentioned nervousness in her initial 
notice of disagreement in late 1987.  There was nothing to 
suggest that the symptoms she experienced were being linked 
to a psychiatric disorder reported early in the 1980's.  

The basis for the August 12, 1989 effective date selected by 
the RO is readily apparent from the record.  Noteworthy is 
that the veteran seeks to challenge the RO decision on the 
effective date for service connection and then the original 
disability rating, although the Board has only the issue of 
the effective date for service connection before it.  In 
summary, information specific to a claim for nervousness and 
headaches was communicated to the RO prior to January 1991 
when correspondence formally referenced an intention to claim 
service connection.  

There are pertinent communications earlier than January 1991 
in the claims folder, and the veteran through correspondence 
directed to the RO, indicated the focus of her claim was more 
than simply the spine.  Thus, the decision turns on the 
significance of that evidence.  

The appellant argued in May 1992 that the award of service 
connection for her mental disorder should be made effective 
from May 1986, and it appears the RO did not fully address 
her argument when it determined that the effective date 
should be in August 1989.  
Indeed, the veteran would reasonably have been misled by the 
RO notice early in 1993 that explained she had received a 
full grant of benefits.

The Board is aware that the mere presence of the medical 
evidence does not alone establish intent on the part of the 
veteran to seek service connection for the condition.  
Brannon v. West, 12 Vet. App. 32, 35 (1998).  However, here 
the record shows that the veteran's submissions to the RO 
beginning early on in the claim development process sought 
recognition for nervousness and there is evidence of a 
psychological evaluation in 1989, although it produced 
negative findings, and a diagnosis of concussive headaches 
shortly thereafter that reasonably implicates a head injury.  

Thus, the Board finds that a review of all of the evidence 
does reasonably reveal that she was seeking service 
connection in connection with the claim filed in 1986.  See 
also Buckley v. West, 12 Vet. App. 76, 82-83 (1998); Suttman 
v. Brown, 5 Vet. App. 127, 132 (1993); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991). 

The pertinent determination is when the application was 
received, and an informal claim does appear from the record 
to establish a pending claim from September 1986.  
Consequently, the record does allow for an earlier effective 
date for service connection in this case.  Further, the 
appeal was not completely resolved in 1993, although the RO 
told the veteran otherwise, so the Board believes it can 
review the matter on the theory that the claim for a May 1986 
effective date remained unresolved in the 1993 RO decision. 

In summary the communications or actions contemplated by 
38 C.F.R. §§ 3.155, 3.156(b) and 3.160 lead the Board to 
conclude that the appropriate effective date for service 
connection of an organic mood disorder without regard to CUE 
should be May 31, 1986.  The Board finds that the RO received 
the veteran's correspondence regarding nervousness in 1987 
during the appeal of the initial rating, but the claim 
culminated with the favorable RO decision in August 1991.  
Section 3,156(b) provides that new and material evidence 
received within the appeal period shall be deemed filed as of 
the date of the pending claim, that is the claim pending at 
the beginning of the appeal period.  


Here there was a claim for a nervous disorder reasonably 
inferred late in 1987 and evidence during the appeal period 
of the initial rating determination showed dementia secondary 
to closed head injury.  The record viewed liberally supports 
the conclusion that the veteran was never fully satisfied 
with any rating decision issued in this claim prior to the 
granting of a 100 percent schedular evaluation, so the appeal 
period remained open since the 1987 RO decision.

The record would not allow for an earlier date without 
adjudication of CUE since the May 1986 effective date was the 
day following separation from the period of service during 
which the motor vehicle accident occurred.  

However, as noted above, the Board is not inclined to decide 
what the rating should be for the period from May 31, 1986 to 
August 12, 1989, since that determination has not been 
addressed by the RO in the first instance.  Nor does the 
Board infer or suggest that any particular rating is 
warranted for this period as it has yet to be determined.  
The Board, however, directs the attention of the appellant 
and the RO to the guidance provided in Meeks v. West, 216 
F.3d 1363, 1367 (Fed. Cir. 2000) regarding the retroactive 
rating in claims such as the appellant's.  


ORDER

Entitlement to an effective date, for service connection for 
organic mood disorder secondary to brain trauma retroactive 
to May 31, 1986, is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.  The 
benefit sought on appeal for an earlier effective date is 
allowed to this extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  


The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has not issued a VCAA notice letter compliant with 
Quartuccio, supra in the claim for an earlier effective date 
based on tolling of the appeal period in 1981.  The VCAA does 
not apply to claims based on CUE however.

The veteran has articulated a claim for an earlier effective 
date for service connection for organic mood disorder from 
February 1977 based upon CUE, but such claim has not been 
reviewed by the RO in the first instance.  As noted 
previously she clearly argued CUE in correspondence to the 
RO.  This determination is inextricably intertwined with the 
claim for an effective date prior to May 31, 1986.  

As a part of this determination it appears that the veteran 
contends her mental conditions should excuse her from the 
requirements for filing an appeal in 1981.  This theory, in 
essence timeliness of appeal, was alluded to in a July 2001 
medical report on her behalf and it is an alternative theory 
to overcoming finality.  Both theories of entitlement require 
initial consideration at the RO and the veteran has 
introduced additional evidence to support the CUE claim and 
the tolling of the appeal period.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  



The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  



3.  The VBA AMC should adjudicate the 
intertwined issues of timeliness of 
appeal from the 1981 determination 
wherein entitlement to service connection 
for nervous disorder was denied, and 
entitlement to an effective date, prior 
to May 31, 1986, for a grant of service 
connection for an organic mood disorder 
secondary to brain trauma based on CUE.  
The veteran and her representative, 
should she appoint one, should be advised 
of the rating decision and appellate 
rights.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal, entitlement to an effective date earlier 
than May 31, 1986 for service connection for organic mood 
disorder secondary to brain trauma.  A reasonable period of 
time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the VBA AMC.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



